Citation Nr: 0629681	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  03-36 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for schizophrenia, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness. 

3.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 1979 
and from September 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to service 
connection for headaches due to undiagnosed illness; fungal 
infection, eczema, tinea corporis, and tinea versicolor due 
to undiagnosed illness; and schizophrenia.  

Although rating decisions in March and May 1998 denied 
entitlement to service connection, service medical records 
were not available at the time of the decisions.  After 
receipt of service medical records, the claim was 
reconsidered.  See 38 C.F.R. § 3.156(c).   

The veteran presented testimony at a personal hearing in 
April 2003 before a Decision Review Officer (DRO) and in May 
2006 before the undersigned Veterans Law Judge.  A copy of 
each hearing transcript was attached to the claims file.

The issue of entitlement to service connection for a skin 
disorder, to include as due to an undiagnosed illness, is 
addressed in the REMAND attached to this decision and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.

On a referral evaluation in February 2003 for post-traumatic 
stress disorder (PTSD), the impression was polysubstance 
abuse; however, also noted was a history of PTSD per the 
veteran's report.  Some of the veteran's statements infer 
that he is seeking entitlement to PTSD.  Accordingly, it 
appears that he has submitted an informal claim for service 
connection for PTSD and that issue is referred to the agency 
of original development for appropriate development.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
schizophrenia, a diagnosed illness, either had its onset in 
service or preexisted service and was permanently worsened 
therein, was diagnosed within one year after separation from 
service, or is due to an undiagnosed illness.  

3.  The competent and probative evidence of record does not 
show that the veteran has an undiagnosed illness manifested 
by headaches.  The veteran's headaches have been diagnosed as 
tension headaches, which have not been etiologically linked 
to the veteran's service or to any service-connected 
condition.


CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection 
for schizophrenia on either a direct or presumptive basis, or 
due to undiagnosed illness, have not been met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2006).

2.  Headaches were not incurred in or aggravated by active 
military service, nor are they due to undiagnosed illness.  
38 U.S.C.A. § 1110, 1117, 1131, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 1997, February 
2001, May 2003, May 2005, and March 2006; a rating decision 
in April 2001; a statement of the case in November 2003; and 
supplemental statements of the case in April 2004 and June 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
January 2006. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The veteran was 
afforded a personal hearing on May 22, 2006, and at the 
hearing it was agreed that the record would remain open for 
60 days for the submission of additional evidence.  Although 
the hearing transcript does not reflect that a specific date 
that the record would be closed was mentioned, it was made 
clear that the record would remain open for 60 days from the 
date of the hearing.  The veteran has submitted additional 
evidence during the 60 day period.  This decision which 
considered the additional evidence is issued more than a 
month after the closing of the 60 day period.  Thus, the 
Board set a deadline specifying the date by which the 
requested evidence was to be submitted and provided the 
veteran and his representative reasonable notice thereof as 
required by 38 C.F.R. § 20.709.  See Haney v. Nicholson, No. 
04-0325 (U.S. Vet. App. August 22, 2006).  

The appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained a medical 
examination in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

II. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, to include a pre-existing 
chronic disease, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The veteran is seeking entitlement to service connection for 
headaches and schizophrenia as a result of unknown 
environmental conditions to which he was exposed during his 
service in the Southwest Asia Theater of operations 
(Operation Desert Storm/Desert Shield).  As documented by his 
military records, the veteran is a Persian Gulf War veteran, 
having served in the Southwest Asia Theater of operations 
during the Persian Gulf War during the period from October 
1990 to May 1991.  38 U.S.C.A. § 1117(e); 38 C.F.R. 
§ 3.317(d).  Accordingly, the VA provisions pertaining to 
Persian Gulf veterans are applicable to this case. 

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during a specific presumption period.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  In December 
2001, the President signed into law the Veterans Education 
and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 
107-103, 115 Stat. 976 (2000), amending various provisions of 
the undiagnosed illness statute, effective March 1, 2002.  
See 38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  This section 
also extended the presumptive period from December 31, 2001, 
to September 30, 2011.  See also VBA Fast Letter 02-04 
(January 17, 2002).  

Subsequently, VA promulgated revised regulations to implement 
these statutory changes.  See 38 C.F.R. § 3.317(a)(2) (2006).  
For purposes of § 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
38 C.F.R. § 3.317(a)(2)(ii) for a medically unexplained 
chronic multi symptom illness; or (C) any diagnosed illness 
that the Secretary determines in regulations prescribed under 
38 C.F.R. § 1117(d) warrants a presumption of service-
connection.  38 C.F.R. § 3.317(a)(2)(i). 

III. Schizophrenia

In his claim received in October 1998, the veteran sought 
entitlement to service connection for mental problems.  He 
claimed that his psychological problems are related to his 
time in the Gulf War.  There were burning oil wells and scud 
missiles flying all around.  He had headaches, problems 
sleeping, and problems with concentration.  He also wrote 
that he would break down and cry during the period from 1996 
to 2000 but those symptoms had stopped since taking 
medication.  He contends this condition is due to exposure to 
chemicals during the Gulf War.  

Service medical records are negative for complaints, findings 
or diagnosis of a psychiatric disorder.  At a separation 
examination in March 1979 the clinical evaluation was normal 
for psychiatric.  Post-service the veteran served in the Army 
reserves and at a quadrennial examination in January 1984, a 
quadrennial examination in April 1988, an examination for 
redeployment in March 1991 and a five year physical in March 
1996, the veteran denied having or having had depression, 
excessive worry, nervous trouble of any sort.  The 
psychiatric evaluation was normal.  There was no evidence of 
chronic psychiatric disease in service.

In a letter dated to his Senator dated in April 1991, the 
veteran noted that he was with the 351st Post Company which 
was activated in September 1990 for a mission in Saudi Arabia 
distributing mail to the entire Army Theater.  In January 
1991, the unit moved to a new location in Saudi Arabia to 
serve as an Army locator and process casualty mail.  In March 
1991, the unit received a new mission of distributing mail 
from the local Army Post Office.  

When the veteran sought private medical treatment in June 
1994, depression was not included in his medical history, but 
was noted on a medical problem list.  In July 1996 he 
complained of stress at work.  A physician's certificate 
dated in July 1996 indicated that the veteran had been under 
her care from early July 1996, had been seen for anxiety and 
depression and could return to work in three weeks.  The 
veteran requested sick leave which was denied by his employer 
and he was terminated.  An unsigned note dated in July 1996 
shows that the veteran was advised to go to a crisis center 
immediately.  In June 1997, he was admitted to a private 
hospital for psychiatric problems following aberrant behavior 
related to work adjustment problems.  He had been fired from 
his job.  He was diagnosed with paranoid schizophrenia and 
referred to a mental health center for follow-up.    

At two private psychological evaluations in 1998, one in 
August and the other in September, the background information 
indicated that the veteran had productive employment 
experience including fifteen years in corrections facility 
positions up through July 1996 when he was terminated for 
reasons having to do with allegations of improper conduct 
involving another employee of the institution to which he was 
assigned.  Two years later, he believed he had been awarded a 
substantial amount of money in a lawsuit he had filed on the 
firing and attempted to cash checks based on this non-
existent award.  He had been apprehended and sent for 
psychological evaluation.    

He was diagnosed with schizophreniform disorder; rule out 
schizophrenia, undifferentiated type; rule out schizophrenia, 
paranoid type; rule out schizoaffective disorder and rule out 
delusional disorder by one examiner.  Another examiner 
concluded that the veteran had been suffering from an acute, 
but transient, schizophreniform thought disorder, at the time 
of his alleged offense which had receded to the level of mild 
distortion in his perceptions and beliefs.  This medical 
evidence does not link the veteran's schizophreniform 
disorder to service.  

At a private psychiatric evaluation in October 1998, the 
veteran was diagnosed with delusional disorder and rule out 
bipolar disorder; however, this was not linked to the 
veteran's service.  The psychiatric history indicated that 
the veteran was first identified with a mental disorder at 
age 38.  As his date of birth is in May 1958, this would 
place the first identification of a mental disorder in 1996, 
several years post service.  

The veteran was hospitalized at a VA medical center in April 
1999 secondary to a psychotic episode when he felt depressed 
and thought of getting away and drove from Florida to 
Kentucky.  He had been hearing voices.  After several days, 
it was thought that he had no signs or symptoms of any 
psychosis or depression and was discharged.  The diagnosis 
was substance-induced psychosis.  

At a March 2000 private psychological evaluation, the veteran 
reported that he was wrongfully terminated from his 
employment in July 1996 and that was when he went through 
emotional problems.  He was presently on medication.  A 
psychologist who had previously evaluated the veteran re-
examined him in March 2000 and diagnosed schizophreniform 
disorder, in full remission.  He was taking antipsychotic and 
antidepressant medications.  

The veteran's sisters, his brother, and his pastor described 
their observations of the veteran's behavior after service.  
The family members felt that the veteran's service in the 
Gulf War had caused some of his mental problems.  

VA outpatient treatment records from April 1999 to May 2005 
show a diagnosis of schizophrenia for which medication was 
prescribed.  In February 2003, the impression was 
polysubstance abuse.  At an initial appointment at a VA 
mental health clinic in March 2003, the veteran reported that 
his nerve problem started in 1996.  The diagnoses were 
schizoaffective disorder bipolar type and rule out bipolar 
disorder, mixed. 

The veteran submitted photos of himself in uniform and his 
work area in postal operations apparently during active 
service in the Persian Gulf.  He also submitted literature 
regarding chemical weapons, vaccinations used during the Gulf 
War, the Persian Gulf War, and VA publications with 
information for Gulf War veterans. 

At his April 2003 hearing the veteran testified as to the 
symptoms and manifestations of his psychiatric disorder.  He 
described his tour in the Persian Gulf and his job in postal 
operations.  He denied having been treated for any mental 
problems while in the Persian Gulf.    

Records received in October 2003 from a private hospital in 
New Jersey show that the veteran was hospitalized in June 
1997 on an involuntary commitment from a crisis center.  He 
denied any previous psychiatric hospitalization and had been 
only involved in counseling the previous year through work.  
The admitting diagnoses were rule out psychosis, not 
otherwise specified; rule out cyclothymic disorder and rule 
out alcohol abuse.  The admission record shows a diagnosis of 
paranoid schizophrenia.  He was discharged approximately a 
week later.  At discharge, his diagnosis was schizoaffective 
disorder, depressed.  

At a VA examination in November 2003, the veteran was 
diagnosed with schizophrenia, paranoid type.  The examiner 
commented that the veteran had had serious problems with 
emotional stability and thought disorder including delusions 
since 1996, when he was terminated from his Federal 
Correctional Facility job.  

Medical evaluations on which a determination of the Social 
Security Administration (SSA) was based show that the veteran 
had been in treatment for some years and was taking multiple 
psychotropic medications.  The veteran reported that he 
started having auditory hallucination-like experiences while 
on duty in Desert Storm, hearing a voice telling him to run.  
He still worked for years as a correctional officer in New 
Jersey after service.  He reported never being able to get 
back on his feet after his wrongful termination from his job 
in 1996.  He had reportedly been receiving mental health 
services since 1997 and at that time was being treated 
through VA.  At a general examination, the impression was 
subjective complaints of nervousness and anxiety with 
underlying depression.  The psychologist's diagnostic 
impression was history of schizoaffective disorder by report.  
SSA records show that the veteran was found to have been 
under a disability as defined in the Social Security Act 
since October 20, 2003, as a result of his schizophrenia.  
The evidence discussed as the basis for the decision does not 
link the veteran's schizophrenia to service.  

At a Persian Gulf Registry examination in June 2005, the 
veteran's military occupation specialty was listed as postal 
handler/clerk and he also functioned as driver of trucks and 
fork lifts, as driver trainer, and mail carrier.  He reported 
that he was exposed to multiple sources of contaminants; that 
he ate food, and drank and bathed in water that was not 
provided by the Army; and that he was immunized against 
anthrax.  He stated that as a member of the Postal Unit, he 
was on combat patrol or other dangerous duty 13-50 times and 
under enemy fire for 4 or more weeks.  He further stated that 
up to 25 percent of his unit were killed in action, wounded, 
or missing in action.  He saw someone hit by incoming or 
outgoing rounds 3-12 times.  He was in danger of being 
injured or killed 51 or more times and witnessed chemical 
alarms.  He remained focused on connecting the Persian Gulf 
experiences to his problems.  

The veteran testified in May 2006 as to the onset of his 
schizophrenia.  The veteran denied having had schizophrenia 
prior to entering service.  He had been institutionalized 
after service in 1996, 1997, and 1998.  One day on his way to 
work in Florida, a voice told him to drive and get away and 
he ended up in Kentucky.  He did not think that he had 
symptoms in service, he was not so affected and any symptoms 
were mild.   

The additional evidence received in June 2006 does not link 
the veteran's schizophrenia to service.  

Initially, the Board notes that the veteran served during a 
defined period of war under 38 C.F.R. § 3.2(f).  Although the 
veteran indicated on the history provided for his Persian 
Gulf examination that he had been engaged in combat, prior 
evidence of record did not show a history of having been 
engaged in combat.  According to his discharge paper, his 
military specialty was an administrative specialist.  There 
is no indication that the veteran received medals which 
indicated that he had been engaged in combat with the enemy.  
His contemporaneous description of his duties in an April 
1991 letter mentions only postal duties.  Thus, the Board 
finds that the veteran's service in the Persian Gulf does not 
fall under the definition of "engaged in combat with the 
enemy" and consideration under 38 U.S.C.A. § 1154(b) is not 
warranted.  

Moreover, even if we were to consider only for the purposes 
of this decision, that the veteran had engaged in combat, the 
analysis required by 38 U.S.C.A. § 1154(b), applies only as 
to whether an injury or disease was incurred or aggravated at 
that time, i.e., in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting any current disability to service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996). The provisions of 38 C.F.R. § 1154(b) 
do not obviate the requirement that a veteran submit medical 
evidence of a causal relationship between his current 
condition and his military service.  Wade v. West, 11 Vet. 
App. 302 (1999).

Upon review of the submitted excerpts from various sources to 
include VA publications, the Board finds that evidence is not 
sufficient to demonstrate the requisite medical nexus for a 
claim for service connection.  A medical article as evidence 
must demonstrate a connection between the present condition 
and the service-connected disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  There is no indication of a 
relationship between the veteran's schizophrenia disorder and 
his service.  That literature, standing alone, does not 
discuss generic relationships with a degree of certainty 
which, under the facts of this case, serves to establish a 
link between the veteran's claimed disability and his service 
in the Persian Gulf.  See Sacks v. West, 11 Vet. App. 314 
(1998).  As such, it is of minimal probative value.

The Board has carefully considered the veteran's statements 
and lay statements from his family and friend.  They are 
certainly competent, as a lay person, to report that as to 
which they have personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  They are not, however, competent 
to offer a medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
they have specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The lay statements, to include those of the veteran, are not 
competent medical evidence as to a nexus between his claimed 
current disorder of schizophrenia and active service, or as 
to claimed continuity of symptomatology demonstrated after 
service.

The veteran has also inferred that his psychiatric disorder 
is a result of an anthrax vaccination received in service.  
The veteran's service department required the veteran to 
receive certain immunizations during service.  According to 
service and post-service medical records in the claims file, 
since the veteran complied, he has not complained of or 
received treatment for any residual disability of those 
immunizations.  Other than the veteran's assertions, which 
cannot be considered competent evidence in this case, as 
discussed above, there is no evidence of record establishing 
a medical link between an in-service immunization and his 
current psychiatric disorder of schizophrenia.  

The veteran's service medical records do not document any 
complaint or finding of any psychiatric disorder.  The 
medical evidence does not show onset of schizophrenia on 
active duty, nor did the veteran manifest schizophrenia to a 
compensable level within one year of his discharge from 
active duty.  The objective evidence of record shows no 
manifestation of relevant symptoms until several years 
following the veteran's separation from service.  This lapse 
of time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The only causative factors shown were related to 
a post service work related situation or to substance abuse.  
Post service medical records show various diagnoses of 
schizophreniform disorder, schizoaffective disorder, and 
schizophrenia.  However, this medical evidence does not 
relate the veteran's psychiatric disorder to service.  

As discussed above, service connection may be granted for a 
disability due to undiagnosed illness of a veteran who served 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  There must be no affirmative evidence that 
relates the undiagnosed illness to any other cause. 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. 3.317 (2006).  In this 
case, examining physicians made a positive diagnosis.  
Although the physicians made no clear statement of causation, 
there is affirmative evidence of causation from stressors 
relating to work or substance abuse.  If signs or symptoms 
have been medically attributed to a diagnosed illness, the 
Persian Gulf War presumption of service connection does not 
apply.  VAOPGCPREC 8-98 (August 3, 1998), 63 Fed. Reg. 56703 
(1998).

Based upon careful review of the evidence of record, the 
Board concludes that while there is medical evidence of a 
current disability, the preponderance of the evidence is 
against a finding that the veteran's claimed schizophrenia 
began during service.  There is no competent medical evidence 
that the veteran currently has schizophrenia which has been 
linked to service or to a service-connected disability.  No 
probative, competent medical evidence exists of a 
relationship between any schizophrenia and any continuity of 
symptomatology asserted by the veteran.  See Savage v. Gober, 
supra.

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
claimed current schizophrenia disorder is a result of an 
injury or disease in service, manifested to a compensable 
degree within one year following his separation in service, 
preexisted service and was aggravated therein, or is the 
result of an undiagnosed illness.  Therefore, the benefit-of-
the- doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b).

IV. Headaches

The veteran claims that he has had increasingly severe 
headaches since serving in the Gulf War.  They were 
manageable for a while but continued to intensify.  He 
contends that the headaches are now disabling.  He also 
contends that operating conditions during Desert Storm led to 
this problem as the headaches did not occur prior to that 
service.  

The veteran's service medical records, including in Southwest 
Asia, show no complaints, findings, or diagnoses of 
headaches.  At a separation examination in March 1979 the 
clinical evaluation did not show headaches.  Post-service the 
veteran served in the Army reserves.  At a quadrennial 
examination in January 1984, an examination for redeployment 
in March 1991, and a five year physical in March 1996, the 
veteran denied having or having had frequent or severe 
headaches.  No headaches were noted in the clinical 
evaluation.  At a quadrennial examination in April 1988, the 
veteran did not provide a history regarding headaches.  He 
failed to check a box to indicate whether or not he 
experienced frequent or severe headaches.  However, the 
examiner did not comment on any headaches and no headaches 
were noted in the clinical evaluation.  Thus a chronic 
headache disorder is not shown in service.  

The first post-service clinical evidence of headaches is 
dated in October 1994, several years after the veteran's 
period of service in the Persian Gulf War.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Progress notes from the 
veteran's private physician show that he was treated for and 
diagnosed with pharyngitis; the complaints included 
headaches.  

A VA outpatient treatment record in February 2003 notes that 
the veteran complained of intermittent left head and eye pain 
for the prior six months but he had no headache at that time.  
The examiner noted the symptoms were consistent with cluster 
headaches.  The impression was a probable history of cluster 
headaches and noted that a VA work-up had been negative in 
November 2002.  In September 2003, the veteran complained of 
neck pain and wanted to be evaluated for associated 
migraines.  

The veteran testified in April 2003 that he first started 
having headaches in 1996 and denied any treatment during 
active duty in relation to headaches.  He described having an 
intermittent sharp pain behind his left eye socket.  The 
medication he used for headaches was the same medication 
prescribed for his joint pain.  

A private neurological report in September 2003 showed no 
evidence of neurologic disease on clinical examination or by 
history.  

At the Persian Gulf Registry examination in June 2005, the 
veteran listed headaches as a current complaint and reported 
a history of occasional transient headaches but on 
examination denied problematic headaches.  No diagnosis of 
headaches was entered.

Most recently, VA outpatient treatment records show that in 
November 2005 the veteran called to report that he had a 
migraine headache for more than a week.  He reported pain but 
denied nausea, vomiting, and photosensitivity.  He denied 
previously having had migraine headaches.  When seen for 
evaluation approximately a week later, the veteran complained 
of throbbing headaches which were diagnosed as tension 
headaches for which medication was prescribed.  In April 
2006, the veteran was again diagnosed with tension headaches 
and medication was continued.  

The veteran testified in May 2006 about the headaches he 
experienced and his belief that the chemicals to which he was 
exposed during the Persian Gulf War caused his headaches.  

The additional evidence received in June 2006 does not link 
the veteran's headaches to service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, there is no evidence 
establishing a medical nexus between military service and the 
veteran's tension headaches.  

The Board has considered the veteran's contentions as to the 
etiology of his headaches.  However, as a layperson without 
specialized medical knowledge, the veteran is not competent 
to give a medical opinion on causation or aggravation of a 
medical condition.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the veteran can describe symptoms (including 
worsening of symptoms) that he experiences, he lacks the 
medical competence to relate those symptoms to his service.  
Thus, his lay statements are not competent medical evidence 
as to a nexus between his claimed current disorder of tension 
headaches and active service, or as to claimed continuity of 
symptomatology demonstrated after service.

The Board notes that the excerpts from various publications, 
submitted by the veteran, regarding the Gulf War and 
environmental conditions during the Gulf War are not 
sufficient to demonstrate the requisite medical nexus for a 
claim for service connection for headaches.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  There is no indication 
of a relationship between the veteran's headache disorder and 
his service.  The literature, standing alone, does not 
discuss generic relationships with a degree of certainty 
which, under the facts of this case, serves to establish a 
link between the veteran's claimed disability and his service 
in the Persian Gulf.  See Sacks v. West, 11 Vet. App. 314 
(1998).  Therefore, that evidence is of minimal probative 
value.

As noted above, the evidence of record shows that the veteran 
received an anthrax vaccination in service; however, he had 
not complained of or received treatment for any residual 
disability of such immunizations.  Other than his assertions 
as to etiology, which are not competent evidence, there is no 
evidence of record establishing a medical link between an in-
service immunization and his current tension headaches 
disorder.  

The medical evidence of record does not suggest that the 
veteran's current tension headache disorder is related to the 
veteran's service, including his service in the Persian Gulf.  
Indeed, the evidence of record provides evidence against such 
a finding, as it shows that the veteran's headaches did not 
manifest until several years after his active duty in the 
Persian Gulf, and there is no competent medical evidence of a 
link between his headaches and his service.  At no time, did 
any physician relate the veteran's headache disorder to his 
periods of service.  Thus, service connection on a direct 
basis is not warranted.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

Additionally, as his symptoms of head pain have been 
medically attributed to a diagnosed illness, tension 
headaches, the Persian Gulf War presumption of service 
connection does not apply.  VAOPGCPREC 8-98 (August 3, 1998), 
63 Fed. Reg. 56703 (1998).  The veteran is therefore not 
entitled to service connection under 38 C.F.R. § 3.317.  

Based upon careful review of the evidence of record, the 
Board concludes that while there is medical evidence of a 
current disability, the preponderance of the evidence is 
against a finding that the veteran's claimed tension 
headaches began during service.  There is no competent 
medical evidence that the veteran currently has tension 
headaches which have been linked to service or to a service-
connected disability.  No probative, competent medical 
evidence exists of a relationship between any tension 
headaches and any continuity of symptomatology asserted by 
the veteran.  See Savage v. Gober, supra.

As the preponderance of the evidence is against the claim for 
service connection for tension headaches, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for schizophrenia, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for tension headaches, to 
include as due to an undiagnosed illness, is denied.


REMAND

The veteran seeks entitlement to service connection for a 
skin disorder variously diagnosed as a rash, eczema, tinea 
corporis, and tinea versicolor.  Service medical records for 
the veteran's first period of active duty show complaints of 
and treatment for tinea, rash, blisters, and a sore in the 
groin area; and diagnoses of gonorrhea and rule out mixed 
infection.  He was also diagnosed with pseudofolliculitis 
barbae (PFB).  

Post service he has sought treatment for skin conditions.  
Medical records from his reserve service show that at a 
quadrennial examination in January 1984, the examiner noted 
that the veteran apparently got PFB and needed a shaving 
profile.  At a quadrennial examination in April 1988 the 
examiner noted annular and ellipsoid macular slightly 
hyperpigmented lesions with scaling and papular borders with 
large confluent areas on back and shoulders.  He was seen in 
1988 for tinea corporis and tinea versicolor.  In June 1992 
he was placed on a two week profile for no shaving.  The 
assessment was PFB by history.  After his period in the 
reserves, he presented in September 1997 with a rash on his 
feet and both legs, diagnosed as a fungal infection on his 
feet and questionable eczema on his legs.  In July 2003, the 
veteran complained of a rash on his feet of several years 
duration which had not improved with medication.  As the 
evidence shows that the veteran manifested symptoms of a skin 
disorder in service and post service, further development is 
needed prior to appellate review.  VA's duty to assist a 
claimant includes providing a medical examination or to 
obtain a medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA skin 
examination.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current skin 
disorders, or explain why there are no 
diagnoses of any skin disorders.  The 
examiner should provide a medical opinion 
as to the approximate date of onset and 
etiology of any diagnosed skin disorders.  
The examiner should state whether it is as 
likely as not (50 percent or greater 
probability) that any of the veteran's 
current skin disorders began during his 
service, or are otherwise related to his 
service.

2.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
a skin disorder, to include as due to an 
undiagnosed illness.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


